DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26, 29-30, 35, 53, 118-121, 124-136 are pending and have been examined in this application.
Claims 26, 29-30, 35, 53, 118-121 are currently amended.
Claims 124-136 are new.

Response to Amendment
Applicant’s amendments to the claims filed 04/21/2012 have overcome all of the previous rejections under 35 U.S.C. 112, 102, and 103. Therefore, these rejections have been withdrawn. However, new grounds of rejection have been necessitated, below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 29-30, 35, 53, 118-121, 124-136 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112






The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 118-121 and 133 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites, “operate an openable part of the cabin to provide an opening of the cabin at the location for a person to move through the opening of the cabin at the location and occupy the cabin afterward as the vehicle travels away from the location”, Claim 120 recites, “the control system is configured to maintain the vehicle at the location while the person moves through the opening of the cabin such that an entry into the cabin via the opening of the cabin occurs at the location”, and Claim 121 recites “wherein the entry into the cabin is an entry of an item picked up by the person in the cabin via the opening of the cabin”.
Each of these limitations constitute new matter as there is insufficient written description for these features in the specification. The specification discloses stopping an autonomous vehicle at a drive-through location and aligning a given window of the vehicle with the drive through counter (p. [0145]). The specification also separately discloses automatically opening one or more windows or unlocking one or more doors at a particular location at which an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 121 and 133 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 121 depends from claim 120. The following limitations are recited in claims 120 and 121: “the control system is configured to maintain the vehicle at the location while the person moves through the opening of the cabin such that an entry into the cabin via the opening of the cabin occurs at the location… wherein the entry into the cabin is an entry of an item picked up by the person in the cabin via the opening of the cabin”. It is unclear how a person 

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 30, 35, 124, and 127 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansari (Pub. No.: US 2016/0357188 A1).

With respect to claim 26, Ansari discloses a vehicle (see at least: Fig. 1) comprising: a cabin for an occupant of the vehicle (passenger compartment 2, see at least: p. [0037] and Fig. 1); and a control system (electrical power and automobile control system, see at least: p. [0048] and Fig. 4A) configured to autonomously drive the vehicle (operating in autonomous mode, see at least: p. [0062] and [0087]), monitor the occupant (via driver monitoring unit 4104, see at least: p. [00226]) to detect a prohibited act of the occupant that is unrelated to driving (the data captured by driver monitoring unit 4104 can be used to monitor, provide feedback, mentor, provide recommendations, adjust insurance rates, and to analyze a driver's behavior during certain events… driver's behavior is inappropriate or illegal, such as not wearing a seatbelt or using a cell phone while driving, see at least: p. [0229]), and cause the vehicle to autonomously perform an action based on the prohibited act of the occupant (if the driver's behavior is inappropriate or illegal, such as not wearing a seatbelt or using a cell phone while driving then feedback and suggestions can be provided to the driver to improve the diving skills, see at least: p. [0229]).

With respect to claim 30, Ansari discloses the vehicle of claim 26, wherein the action comprises notifying a third party external to the vehicle about the prohibited act of the occupant (The information sent to the server 4104 may then be forwarded with one or more insurance providers 4110. The server 4106 can be configured to process the driver behavior parameters and/or store the data to a local or remote database. The drivers or insurance provider can access the data on the server 4106. See at least: p. [0228]).

With respect to claim 35, Ansari discloses the vehicle of claim 26, wherein the control system is configured to monitor the occupant based on information received from at least one of a camera, a motion sensor, and a vital sensor (the driver monitoring units can be configured to include for example, but not limited to, accelerometer, cameras, gyroscope, magnetometer, and the like sensors, see at least: p. [0232]).

With respect to claim 124, Ansari discloses the vehicle of claim 30, wherein the third party is a provider of the vehicle (A private vehicle owner may also use the present invention to monitor the driver behavior and user of the vehicle. See at least: p. [0239]).

With respect to claim 127, Ansari discloses the vehicle of claim 26, wherein the action comprises issuing a notification via a user interface of the cabin to notify the occupant of the prohibited act of the occupant (if the driver's behavior is inappropriate or illegal, such as not wearing a seatbelt or using a cell phone while driving then feedback and suggestions can be provided to the driver, see at least: p. [0229]; the driver monitoring system may have any type of user interface, such as a screen capable of displaying messages to the vehicle's driver or passengers, see at least: p. [0237]).

Claim(s) 53 and 134 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Micks et al. (Pub. No.: US 2017/0124407 A1, hereinafter “Micks”).

With respect to claim 53, Micks discloses a vehicle comprising: a cabin (vehicle 302, see at least: p. [0042] and Fig. 3); and a control system (vehicle control system 100,see at least: p. [0023] and Fig. 1) configured to autonomously drive the vehicle (The automated driving/assistance system 102 may be used to automate or control operation of a vehicle, see at least: p. [0023]), monitor a second vehicle (304) to detect a gesture of a human driving the second vehicle (method 400 for determining a driver's intent in another vehicle, gesture recognition 410, see at least: p. [0044] and Fig. 4), and cause the vehicle to autonomously perform an action (A driving maneuver component 510 determines a vehicle maneuver based on the one or more future vehicle movements of the proximal vehicle at 710. See at least: p. [0061]) based on the gesture of the human external to the autonomous driving the second vehicle (A prediction component 508 accesses a database or model that correlates one or more of the head orientation, the gaze direction, and the gesture with one or more future vehicle movements at 708. See at least p. [0061]).

With respect to claim 134, Micks discloses the vehicle of claim 53, wherein: the gesture of the human driving the second vehicle is a movement of at least one of an arm and a hand of the human driving the second vehicle (Gestures may include any other type of body language including gestures, movements, or positions taking by the hands, arms, shoulders, neck, abdomen, face, head, or other parts of a body of the driver. See at least: p. [0051]); and the control system is configured to detect the gesture of the human driving the second vehicle by (i) capturing at least one image of the movement of the at least one of the arm and the hand of the human driving the second vehicle (a camera system 110 captures an image of a vehicle at 602, see at least: p. [0059] and Fig. 6) and (ii) applying a gesture recognition algorithm to the at least one image to recognize the gesture (A body language component 506 processes the sub-portion of the image or frame to detect a driver's body language at 606… A prediction component 508 predicts future motion of the vehicle based on the driver's body language at 608 detected by the body language component 506. See at least: p. [0059]).

Claim(s) 118-121 and 133 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter et al. (Pub. No.: US 2018/0075754 A1, hereinafter “Salter”).

With respect to claim 118, Salter discloses a vehicle (16) comprising a cabin (see at least: p. [0015] and Fig. 1 and 3) and a control system (controller 20, see at least: p. [0016] and Fig. 1) that is configured to: determine a location where the vehicle is to stop (pickup location), based on a wireless signal (e.g., signal 30, see at least: Fig. 1) emitted by a device external to the vehicle (mobile electronic device 12, see at least: p. [0015]) and located at the location (the controller 20 may utilize the signal strength of the signal exchange between the directional antennas 32 and the mobile electronic device 12 to triangulate the location of the intended passenger 18, see at least: p. [0018]); autonomously drive the vehicle to the location including by autonomously steering the vehicle to (prompting the vehicle 16 to be dispatched to a pickup location at step 56, see at least: p. [0025] and Fig. 4) and stopping the vehicle at the location (arrival at the pickup location, waiting at the pickup location, see at least: p. [0025]); and operate an openable part of the cabin to provide an opening of the cabin at the location for a person to move through the opening of the cabin at the location and occupy the cabin afterward as the vehicle travels away from the location (the controller 20 may automatically open the door 44 once the mobile electronic device 12 in possession of the security code is detected within an allowable distance (e.g., 5 feet) from the door 44, see at least: p. [0024]).

With respect to claim 119, Salter discloses the vehicle of claim 118, wherein the control system is configured to receive the wireless signal over a cellular link (the mobile device is a smartphone having an application stored thereon that interfaces with a communication system of the vehicle, see at least: p. [0018] and claim 2).

With respect to claim 120, Salter discloses the vehicle of claim 118, wherein the control system is configured to maintain the vehicle at the location while the person moves through the opening of the cabin such that an entry into the cabin via the opening of the cabin occurs at the location (the controller 20 may automatically open the door 44 once the mobile electronic device 12 in possession of the security code is detected within an allowable distance (e.g., 5 feet) from the door 44, see at least: p. [0024]).

With respect to claim 121, Salter discloses the vehicle of claim 120, and as is best understood in light of the rejections under 35 U.S.C. 112, Salter also discloses wherein the entry into the cabin is an entry of an item picked up by the person in the cabin via the opening of the cabin (The Examiner has not given the limitations of claim 121 pantentable weight because they recite only the intended use of the vehicle.)

With respect to claim 133, Salter discloses the vehicle of claim 118, wherein: the openable part of the cabin comprises a door of the cabin; and the control system is configured to operate the openable part of the cabin by unlocking the door of the cabin (the controller 20 may automatically open the door 44 once the mobile electronic device 12 in possession of the security code is detected within an allowable distance (e.g., 5 feet) from the door 44, see at least: p. [0024]).

Claim Rejections - 35 USC § 103



























The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Choi (Pub. No.: US 2012/0078509 A1).



With respect to claim 29, Ansari discloses the vehicle of claim 26, but fails to teach wherein the action comprises rerouting the vehicle. However, this feature is taught by Choi (As the vehicle travels, it may enter a jurisdiction in which certain activities (for example, cell phone use while driving) are illegal… The control system 201 may also be programmed to… offer routing instructions to a safe area, see at least: p. [0085]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the vehicle of Ansari to incorporate the aforementioned feature of Choi in order to assist in bringing the driver into compliance with local laws which increases safety of the vehicle operation.

Claim(s) 125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Minster et al. (Pub. No.: US 2017/0278312 A1, hereinafter “Minster”).

With respect to claim 125, Ansari discloses the vehicle of claim 30, but fails to teach the wherein the third party is a police authority. However, this feature is taught by Minster (detecting a maintenance need and transmitting a maintenance request, e.g., need of an autonomous vehicle to request police assistance (due to one or more of passenger behavior…), see at least: p. [0032] and [0042])
Before the effective filing date of the claimed invention, it would have been obvious to modify the vehicle of Ansari to notify a police authority of the prohibited act if the prohibited act is illegal in order to improve overall road safety and compliance with local laws.

Claim(s) 126, 129-132 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Nishiyama et al. (Pub. No.: US 2019/0369636 A1, hereinafter “Nishiyama”).

With respect to claim 126, Ansari discloses the vehicle of claim 26, but fails to teach wherein the action comprises stopping the vehicle. However, this feature is taught by Nishiyama (the control content may be decided as causing the vehicle in which the person is riding to stop in association with the predetermined behavior pattern of a person, see at least: p. [0111]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the action as taught by Ansari to include the aforementioned stopping taught by Nishiyama in order to expand the vehicle’s ability to respond to undesirable or illegal activity within the vehicle.

With respect to claim 129, Ansari discloses the vehicle of claim 26, wherein the control system is configured to monitor the occupant to detect the prohibited act of the occupant by monitoring the occupant to detect an act of the occupant that is unrelated to driving (the data captured by driver monitoring unit 4104 can be used to monitor, provide feedback, mentor, provide recommendations, adjust insurance rates, and to analyze a driver's behavior during certain events… driver's behavior is inappropriate or illegal, such as not wearing a seatbelt or using a cell phone while driving, see at least: p. [0229]). Ansari fails to teach the following features.
However, these features are taught by Nishiyama: consulting reference data to determine that the act of the occupant is prohibited (a person who performs the pre-registered behavior pattern is found on the basis of the images acquired from… in-vehicle camera 30… a behavior pattern indicating an illegal behavior (for example, a taxi robbery, an act of pushing a hostage into a vehicle, an act of removing a balaclava)… and the like may be pre-registered, see at least: p. [0103]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the vehicle of Ansari with the aforementioned consulting as taught by Nishiyama because in order for Ansari’s behavior analysis to be complete the detected driver parameters would need to meet predetermined criteria.

With respect to claim 130, Ansari discloses the vehicle of claim 26, but fails to teach the wherein the prohibited act of the occupant is susceptible to cause damage within the cabin. However, this feature is taught by Nishiyama (for example, a taxi robbery, an act of pushing a hostage into a vehicle, an act of removing a balaclava, see at least: p. [0103] The Examiner has interpreted that the aforementioned behaviors could reasonably be expected by one of ordinary skill in the art to cause damage within the cabin).
Before the effective filing date of the claimed invention, it would have been obvious to modify the prohibited behavior as taught by Ansari to include behavior which is susceptible to cause damage within the cabin as taught by Nishiyama in order to expand the vehicle’s ability to detect and manage undesirable or illegal activity within the vehicle.

With respect to claim 131, Ansari discloses vehicle of claim 26, but fails to teach wherein the prohibited act of the occupant relates to another occupant in the cabin of the vehicle. However, this feature is taught by Nishiyama (for example, a taxi robbery, an act of pushing a hostage into a vehicle, an act of removing a balaclava, see at least: p. [0103]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the prohibited behavior as taught by Ansari to include behavior which is relates to another occupant as taught by Nishiyama in order to expand the vehicle’s ability to detect and manage undesirable or illegal activity within the vehicle.

With respect to claim 132, Ansari discloses vehicle of claim 26, but fails to teach wherein: the vehicle is a taxi; and the occupant is taxied by the taxi. However, these features are taught by Nishiyama (for example, a taxi robbery, an act of pushing a hostage into a vehicle, an act of removing a balaclava, see at least: p. [0103]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the prohibited behavior as taught by Ansari to include the aforementioned features taught by Nishiyama in order to expand the vehicle’s ability to detect and manage undesirable or illegal activity within the vehicle.

Claim(s) 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Huennekens et al. (Pub. No.: US 2017/0080900 A1, hereinafter “Huennekens”).

With respect to claim 128, Ansari discloses the vehicle of claim 127, but fails to teach wherein the notification requests the occupant to get out of the vehicle. However, this feature is taught by Huennekens (the passenger is now an unauthorized occupant… an alert may be presented to the unauthorized occupant requesting that he or she exit the host vehicle 100, see at least: p. [0025]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the vehicle of Ansari with the aforementioned notification as taught by Huennekens in order to expand the vehicle’s ability to manage undesirable and illegal behavior of the occupant.

Claim(s) 135-136 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micks in view of Jebens et al. (Pub. No.: DE 10 2012 009 555 A1, hereinafter “Jebens”).

With respect to claims 135 and 136, Micks discloses the vehicle of claim 53, but fails to teach wherein: the gesture of the human driving the second vehicle triggers a change in stimuli emitted by the second vehicle; and the control system is configured to detect the gesture of the human driving the second vehicle by detecting the change in stimuli emitted by the second vehicle, wherein the change in stimuli emitted by the second vehicle is a change in light emitted by the second vehicle. However, these features are taught by Jebens (…image processing carried out by means of the evaluation device 3 recognizes whether the driver of an object O1, O2 recognized as a collision-relevant vehicle has indicated that he will be behaving cooperatively. Indicators that indicate cooperative behavior are, for example, eye contact, certain gestures, such as hand signals and nods of the head, and light signals generated by means of vehicle lighting. See at least: p. [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the vehicle of Micks with the aforementioned features of Jebens because Jebens teaches that both hand gestures and light signals are indicators of cooperative behavior at an intersection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662